DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              ROSSLYN BROWN and CHARLES BROWN,
                         Appellants,

                                   v.

 U.S. BANK NATIONAL ASSOCIATION, Successor Trustee to BANK OF
AMERICA NATONAL ASSOCIATION as Successor by Merger to LASALLE
BANK NATIONAL ASSOCIATION, as Trustee for CERTIFICATEHOLDERS
OF BEAR STERNS ASSET BACKED SECURITIES I LLC, ASSET BACKED
             CERTIFICATES, SERIES 2005-HE8, et. al.,
                           Appellee.

                             No. 4D15-4312

                             [March 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE 10-
025468 (28).

  Rosslyn Brown and Charles Brown, Miramar, pro se.

   William L. Grimsley and Charles E. Stoecker of McGlinchey Stafford,
Jacksonville, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.